The Honorable Billy Joe Purdom State Representative HCR 66, Box 34 Yellville, AR 72687
Dear Representative Purdom:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 which is cited as "The Disclosure Act for Lobbyists and State Officials."
Your question is as follows:
  Concerning the Buffalo National River Commission that was established by the legislature during the regular session of the 77th General assembly, in your opinion are the members of the Commission required to file a Statement of Financial Interest with Secretary of State?
A.C.A. 21-8-701 et seq., which describes those individuals who must file a Statement of Financial Interest, requires such filing only as to members of commissions with "regulatory authority or (authority) to receive or disburse state of [or] federal funds." The Buffalo National River Commission is not granted such authority by the act creating it.  (Act 62, 77th General Assembly, Regular Session 1989, 15-23-704.)  Its members are not required to file a Statement of Financial Interest.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Jack Kearney.